Wright, J.,
concurring separately. I agree with the majority’s holding that the only motions on appeal before this court were those requesting the State Employment Relations Board (“SERB”) to vacate or reconsider its previous decision to defer the unfair labor practice (“ULP”) to arbitration and not the original decision to defer. I also concur that once a notice of an appeal from a decision of SERB has been filed along with the record, then “the agency is divested of jurisdiction to reconsider, vacate or modify the decision unless there is express statutory language to the contrary.” See R.C. 4117.12(D). I write separately only to emphasize my antipathy toward the waste of time and litigation that has been expended in this matter without resolution of the underlying labor dispute. When SERB deferred the ULP to arbitration on May 1,1986, the matter was already two years old, which was one reason for the dissent filed by one member of the SERB board that decided to defer to the parties’ contractual grievance arbitration procedure. The appellee, Lorain City School District Board of Education, in its January 13, 1987 letter to appellant, stated that it declined appellant’s request to proceed with arbitration because “[t]he LEA’s appeal of SERB’s order through the court system has acted as a stay of said order.” However, R.C. 4117.13(E) states, “[t]he commencement of proceedings under division (A) or (D) of this section does not, unless specifically ordered by the court, operate as a stay of the board’s order.”
Unfortunately, the record before this court reveals no request for or granting of a stay by any court. Accordingly, SERB’S order to the parties to arbitrate this dispute is and has been in being, albeit not effectively, for the last three and one-half years! The salutary benefits of contractual grievance arbitration and the Public Employees’ Collective Bargaining Act as codified in R.C. Chapter 4117 are frustrated by such delay. The parties should cooperate to resolve this lingering labor dispute — posthaste!